Citation Nr: 0807331	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-13 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the residuals of a 
trauma to the face, including loss of teeth. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1958 to June 1962 
and from July 1962 to February 1972.  He served in Vietnam 
from July 1967 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran was scheduled for a hearing before the Board in 
Washington, D.C., in June 2007.  He failed to appear for his 
hearing.  Therefore, the Board will proceed as if the hearing 
request had been withdrawn.  38 C.F.R. § 20.703(d) (2007).

A letter from the veteran was also received in June 2007, as 
well as some financial information.  The letter contains 
contentions that are duplicative of those already considered, 
and the financial information is not relevant to the 
veteran's appeal.  Therefore, the Board may proceed with a 
review of the veteran's claim without returning it to the RO 
for initial adjudication of the additional material.  
38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  The veteran did not participate in combat during active 
service.

2.  The evidence does not show any current disability that 
can be attributed to facial trauma in service.  


CONCLUSION OF LAW

The residuals of a trauma to the face, including the loss of 
teeth, were not incurred due to active service.  38 U.S.C.A. 
§§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d), 4.150, 17.161(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case, the duty to notify has been met.  The veteran 
was provided with VCAA notice by letter dated November 2004.  
This letter told the veteran what evidence was needed to 
substantiate the claim for service connection for his facial 
injury.  The veteran was also informed that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that with his authorization VA would obtain 
private medical records on his behalf or he could submit the 
records.  Finally, the letter asked the veteran to send any 
relevant evidence in his possession.  

The veteran was not provided with information pertaining to 
disability evaluations or effective dates until a March 2006 
letter.  His claim has not been readjudicated since the 
receipt of this letter.  However, as his claim is being 
denied, neither a disability evaluation nor an effective date 
will be assigned.  Therefore, the failure to provide this 
information to the veteran in a timely fashion is harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The duty to assist has also been met.  The veteran's service 
medical records have been obtained.  All treatment records 
identified by the veteran have also been obtained.  There in 
no indication of any outstanding relevant evidence that must 
be obtained prior to reaching a decision in this case.  

The veteran has not been afforded an examination in 
connection with his claim.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

As discussed in further detail below, the veteran contends 
that he lost "several" "seven" or "eight" teeth as the 
result of an accidental injury or friendly fire that occurred 
in Vietnam or Korea in February or April 1968.  The record 
shows that these teeth were lost prior to 1968 and the 
veteran has not provided a consistent history of the injury.  
His statements are, therefore, not deemed credible.  There is 
no other credible and competent evidence that a current 
facial disability may be related to service.  Hence, an 
examination is not warranted.  See McLendon v. Nicholson, at 
84 (indicating that if a veteran's statements were 
incredible, those statements could not serve to indicate that 
a current disability was related to service).

There is no other reported outstanding evidence that would be 
reasonably likely to substantiate the claim.

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection for compensation purposes is available 
only for dental disabilities that are the result of 
osteomyelitis or osteoradionecrosis or due to the loss, 
malunion, or limited motion of the mandible, maxilla, ramus, 
condyloid process, or hard palate, or due to the loss of 
teeth due to loss of substance of the upper or lower jaw. 38 
C.F.R. § 4.150. 

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  
The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

The veteran's contentions include the assertion that his 
injury was the result of being hit in the face by shrapnel.  
In the case of any veteran who engaged in combat with the 
enemy during active service, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Given the special presumptions that are afforded to combat 
veterans, the Board must determine whether the veteran 
engaged in combat.  A determination that a veteran engaged in 
combat with the enemy may be supported by any evidence which 
is probative of that fact, and there is no specific 
limitation of the type or form of evidence that may be used 
to support such a finding.  VAOPGCPREC 12-99 (1999).  
Evidence submitted to support a claim that a veteran engaged 
in combat may include the veteran's own statements and an 
"almost unlimited" variety of other types of evidence.  
Gaines v. West, 11 Vet. App. 353, 359 (1998). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran's personnel records are negative for evidence of 
combat.  His military occupational specialty was a cargo 
handler.  His duties in Vietnam were as a stevedore, senior 
stevedore supervisor, and squad leader.  The veteran was not 
awarded the Purple Heart or any other medal that would 
indicate a combat wound or participation in combat.  

A review of the service treatment records is completely 
negative for evidence of shrapnel wound or any other trauma 
to the face.  These records are also negative for the loss of 
teeth due to trauma.  

The veteran's October 1958 entrance examination is negative 
for any missing teeth.  

Dental records from February 1961 show that tooth #31 was 
extracted.  March 1961 records show that tooth #18 was 
extracted due to non-restorable caries.  

A November 1961 separation examination indicates that the 
veteran was missing teeth numbers 1, 16, 17, 18, 19, 31, 32.  

Additional records show that the veteran received dental 
treatment on many other occasions prior to discharge in April 
1962.  

An April 1962 discharge examination shows that the veteran 
was missing teeth numbers 1, 16, 17, 18, 19, 30, 31, 32.  

A medical examination conducted days after the veteran's 
return from Vietnam in May 1968 notes that the head and face 
were normal, as were the mouth and throat.  The dental 
portion of the examination did not show any missing teeth.  
The veteran completed a medical history at this time but did 
not report his injury.  His January 1972 separation 
examination also showed a normal head, face, and mouth, 
without mention of missing teeth, and the veteran did not 
report his injury on the Report of Medical History he 
completed at this time.  

The post service records are negative for any evidence of the 
veteran's claimed disability until many years after discharge 
from service.  The initial post service medical records are 
VA treatment records from 1985.  These are negative for any 
mention of a facial injury or evidence of additional missing 
teeth.  Additional VA treatment records dated through 1994 
are also negative for evidence of a facial injury or missing 
teeth.

In a December 1993 statement, the veteran reported that he 
was hit in the face in April 1968 while at "Utah beach" in 
Vietnam, and was later treated at LZ Jane.  He said that six 
of his bottom teeth were knocked out at that time. 

At a June 1994 VA psychological evaluation, the veteran 
reported that he was involved in an amphibious landing in 
February 1968 at Utah Beach.  While moving inland, his squad 
was hit by friendly fire from offshore ships.  A bunker 
received a direct hit just as the veteran was exiting.  The 
veteran next recalls sitting with his hands over his mouth.  
His mouth was bleeding and he was missing several of his 
teeth.  He was then evacuated to a nearby hospital at LZ 
Jane.  While he was being attended to by a physician, the 
hospital came under attack.  The veteran was given medication 
that knocked him out.  When he woke up he had been returned 
to his unit.  

VA treatment records from 1995 do not refer to the residuals 
of an injury to the face or to missing teeth.  Treatment 
records dated from 1999 to 2000 are also negative. 

A June 2000 letter from the veteran described his claimed 
injury.  He states that this occurred on a beach in Vietnam 
when he was hit in the face by shrapnel, which knocked out 
eight of his teeth.  He was treated at LZ Jane.  

The veteran underwent an Agent Orange examination in January 
2002.  The examination report states that the veteran related 
an accident in which he was hit in the face in 1968 while 
stationed in Korea.  This blow rendered him unconscious and 
knocked out eight of his teeth.  There were no other sequela.  
On examination of the mouth, the veteran was missing eight 
teeth.  He had numerous cavities with poor dentition.  The 
veteran reported that he had not been to a dentist since 
1968.  The head was atraumatic and normocephalic.  The skin 
showed severe adult acne of the face and neck with lesions as 
well as cratering of the face.  The impressions did not 
include any reference to the residuals of a facial injury.  

The veteran's October 2004 claim states that he was hit in 
the face in April 1968, and that he received treatment at LZ 
Jane.  He returned to the United States in May 1968.  He did 
not provide any further details.  

VA treatment records dated in 2004 are negative for any 
reference to the claimed injury in service.  They are also 
negative for any treatment or diagnosis of a current 
disability due to a trauma to the face.  

Analysis

At this juncture, the Board finds that the evidence is 
against a finding that the veteran engaged in combat.  He was 
not awarded combat decorations, and held positions that would 
not normally be associated with combat.  His personnel 
records make no reference to participation in combat.  

As noted earlier, the veteran's statements have not been 
consistent, and the only claimed combat injury-loss of 
teeth-is shown to have occurred prior to the claimed 
participation in combat.  Therefore, the evidence is against 
a finding that the veteran participated in combat, and his 
lay evidence alone is insufficient to establish that he was 
injured.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The service treatment records are completely negative for 
evidence of an injury to the face.  These records show that 
the veteran was missing eight teeth by April 1962, which is 
six years before his claimed injury.  The veteran has not 
reported, nor is there other evidence that the veteran lost 
any other teeth in service.  

The Board finds it significant that the May 1968 discharge 
examination, which was conducted only a few days after the 
veteran's return from Vietnam and presumably only weeks after 
any April 1968 injury, states that the veteran's head, face, 
neck, and mouth were all normal.  There is no reference to a 
recent injury either on the examination report or on the 
Report of Medical History completed at that time by the 
veteran.  His January 1972 separation examination was also 
found the veteran to be normal.  

Finally, the post service medical records are negative for 
any reference to the claimed injury.  There is no evidence of 
any scarring to the face or other residuals that would be 
expected to occur from a trauma such as a shrapnel wound.  
The January 2002 examination noted only eight missing teeth, 
which is the same number the veteran was missing on the April 
1962 examination conducted six years prior to the claimed 
injury.  The Board notes that in a precedent opinion VA's 
General Counsel held that dental treatment of teeth, even 
extractions, during service did not constitute dental trauma.  
VAOPGCPREC 5-97 (1997).  

Therefore, as the evidence is against a finding that the 
veteran had trauma to the face during service, the weight of 
the evidence is against the claim and it is denied.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for the residuals of a 
trauma to the face, including loss of teeth, is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


